Exhibit 10.1

PURCHASE AGREEMENT

between

NISSAN MOTOR ACCEPTANCE CORPORATION

as Seller,

and

NISSAN AUTO RECEIVABLES CORPORATION II,

as Purchaser

Dated as of November 17, 2011

(Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I CERTAIN DEFINITIONS

     1   

ARTICLE II PURCHASE AND SALE OF RECEIVABLES

     3   

2.1 Purchase and Sale of Receivables

     3   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     4   

3.1 Warranties of the Purchaser

     4   

3.2 Representations and Warranties of the Seller

     5   

ARTICLE IV CONDITIONS

     10   

4.1 Conditions to Obligation of the Purchaser

     10   

4.2 Conditions to Obligation of the Seller

     11   

ARTICLE V COVENANTS OF THE SELLER

     11   

5.1 Protection of Right, Title and Interest

     11   

5.2 Other Liens or Interests

     12   

5.3 Costs and Expenses

     12   

5.4 Indemnification

     12   

ARTICLE VI MISCELLANEOUS PROVISIONS

     14   

6.1 Obligations of Seller

     14   

6.2 Repurchase Events

     14   

6.3 Seller’s Assignment of Purchased Receivables

     14   

6.4 Trust

     14   

6.5 Amendment

     14   

6.6 Accountants’ Letters

     15   

6.7 Waivers

     15   

6.8 Notices

     15   

6.9 Costs and Expenses

     15   

6.10 Survival

     15   

6.11 Headings and Cross-References

     15   

6.12 Governing Law

     15   

6.13 Counterparts

     16   

6.14 Sale

     16   

 

-i-

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT is made as of November 17, 2011, by and between NISSAN
MOTOR ACCEPTANCE CORPORATION, a California corporation (the “Seller”), having
its principal executive office at One Nissan Way, Franklin, Tennessee 37067, and
NISSAN AUTO RECEIVABLES CORPORATION II, a Delaware corporation (the
“Purchaser”), having its principal executive office at One Nissan Way, Franklin,
Tennessee 37067.

WHEREAS, in the regular course of its business, the Seller purchases certain
motor vehicle retail installment sale contracts secured by new, near-new and
used automobiles and light duty trucks from motor vehicle dealers.

WHEREAS, the Seller and the Purchaser wish to set forth the terms pursuant to
which the Receivables (as hereinafter defined) and certain other property are to
be sold by the Seller to the Purchaser, which Receivables will be transferred by
the Purchaser pursuant to the Sale and Servicing Agreement (as hereinafter
defined), to the NISSAN AUTO RECEIVABLES 2011-B OWNER TRUST, a Delaware
statutory trust (the “Trust”), which will issue notes backed by such Receivables
and the other property of the Trust (the “Notes”) and certificates representing
fractional undivided interests in such Receivables and the other property of the
Trust (the “Certificates”).

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Terms not defined in this Agreement shall have the respective meanings assigned
such terms set forth in the Sale and Servicing Agreement, the Indenture or the
Trust Agreement, as the case may be. As used in this Agreement, the following
terms shall, unless the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms of the
terms defined):

“Agreement” means this Purchase Agreement and all amendments hereof and
supplements hereto.

“Assignment” means the document of assignment attached to this Agreement as
Exhibit A.

“Certificates” shall have the meaning specified in the introductory paragraphs
of this Agreement.

“Closing” shall have the meaning specified in Section 2.1(c).

 

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

“Closing Date” means November 17, 2011.

“Damages” shall have the meaning specified in Section 5.4(a).

“Indenture” means the Indenture dated as of the Closing Date, between the Trust
and Citibank, N.A., as Indenture Trustee.

“Notes” shall have the meaning specified in the introductory paragraphs of this
Agreement.

“Prospectus” shall have the meaning assigned to such term in the Underwriting
Agreement.

“Purchaser” means Nissan Auto Receivables Corporation II, a Delaware
corporation, and its successors and assigns.

“Receivable” means any retail installment sale contract that appears on the
Schedule of Receivables.

“Receivables Purchase Price” means $1,316,312,783.81.

“Repurchase Event” shall have the meaning specified in Section 6.2.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement by and
among Nissan Auto Receivables Corporation II, as seller, Nissan Motor Acceptance
Corporation, as servicer, and the Trust dated as of the Closing Date.

“Schedule of Receivables” means the schedule of receivables on file with the
Indenture Trustee, as it may be amended from time to time.

“Securities” means the Notes and the Certificates.

“Seller” means Nissan Motor Acceptance Corporation, a California corporation,
and its successors and assigns.

“Trust” means the Nissan Auto Receivables 2011-B Owner Trust, a Delaware
statutory trust.

“Trust Agreement” means the Trust Agreement dated as of October 20, 2011, as
amended by the Amended and Restated Trust Agreement dated as of November 17,
2011, by and between Nissan Auto Receivables Corporation II, as seller, and
Wilmington Trust, National Association, as owner trustee, dated as of the
Closing Date.

“UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction.

“Underwriting Agreement” means the Underwriting Agreement by and among Citigroup
Global Markets Inc., as representative of the several underwriters, the
Purchaser and the Seller dated November 9, 2011.

 

2

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all subsequent amendments, amendments and
restatements, and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement;
references to Persons include their permitted successors and assigns; references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.

ARTICLE II

PURCHASE AND SALE OF RECEIVABLES

2.1 Purchase and Sale of Receivables.

On the Closing Date, subject to the terms and conditions of this Agreement, the
Seller agrees to sell to the Purchaser, and the Purchaser agrees to purchase
from the Seller, the Receivables and the other property relating thereto (as
defined below).

(a) Transfer of Receivables. On the Closing Date and simultaneously with the
transactions pursuant to the Sale and Servicing Agreement, the Seller shall
sell, transfer, assign and otherwise convey to the Purchaser, without recourse:

(i) all right, title and interest of the Seller in and to the Receivables
(including all related Receivable Files) and all monies due thereon or paid
thereunder or in respect thereof after the Cutoff Date;

(ii) the right of the Seller in the security interests in the Financed Vehicles
granted by the Obligors pursuant to the Receivables and any related property;

(iii) the right of the Seller in any proceeds from claims on any physical
damage, credit life, credit disability or other insurance policies covering the
Financed Vehicles or the Obligors;

(iv) the right of the Seller to receive payments in respect of any Dealer
Recourse with respect to the Receivables;

(v) the right of the Seller to realize upon any property (including the right to
receive future Net Liquidation Proceeds) that shall have secured a Receivable;

(vi) the right of the Seller in rebates of premiums and other amounts relating
to insurance policies and other items financed under the Receivables in effect
as of the Cut-off Date; and

(vii) all proceeds of the foregoing;

 

3

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

provided that the Seller shall not be required to deliver to the Purchaser on
the Closing Date monies received in respect of the Receivables after the Cut-off
Date and before the Closing Date but shall or shall cause the Servicer to
deposit such monies into the Collection Account no later than the first Record
Date after the Closing Date.

(b) Receivables Purchase Price. In consideration for the Receivables and other
properties described in Section 2.1(a), the Purchaser shall, on the Closing
Date, pay to the Seller the Receivables Purchase Price. An amount equal to
approximately 94.52% of the Receivables Purchase Price shall be paid to the
Seller in cash by federal wire transfer (same day) funds. The remaining
approximately 5.48% of the Receivables Purchase Price shall constitute a capital
contribution by the Purchaser to the Seller.

(c) The Closing. The sale and purchase of the Receivables shall take place at a
closing (the “Closing”) at the offices of Winston & Strawn LLP, 333 South Grand
Avenue, Los Angeles, CA 90071-1543 on the Closing Date, simultaneously with the
closings under: (a) the Sale and Servicing Agreement pursuant to which (i) the
Purchaser will assign all of its right, title and interests in and to the
Receivables and other property conveyed pursuant to Section 2.1(a) to the Trust
for the benefit of the Securityholders; and (ii) the Purchaser will deposit the
foregoing into the Trust in exchange for the Securities; and (b) the
Underwriting Agreement, pursuant to which the Purchaser will sell to the
underwriters named therein the Notes.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Warranties of the Purchaser. The Purchaser hereby represents and warrants to
the Seller as of the date hereof and as of the Closing Date:

(a) Organization, etc. The Purchaser has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with corporate power and authority to execute and deliver this
Agreement and to perform the terms and provisions hereof.

(b) Due Authorization and No Violation. This Agreement has been duly authorized,
executed and delivered by the Purchaser, and constitutes a legal, valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
subject to the effect of bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and to general
equitable principles. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in a breach of any of the terms or provisions of, nor constitute (with or
without notice or lapse of time) a default under, or result in the creation or
imposition of any Lien upon any of the property or assets of the Purchaser
pursuant to the terms of, any indenture, mortgage, deed of trust, loan
agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Purchaser is a debtor or guarantor, nor will such
action result in any violation of the provisions of the Certificate of
Incorporation or the By-laws of the Purchaser; which breach, default, conflict,
Lien or violation in any case would have a material adverse effect on the
ability of the Purchaser to perform its obligations under this Agreement.

 

4

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

(c) No Litigation. There are no proceedings or investigations pending to which
the Purchaser is a party or of which any property of the Purchaser is the
subject, and, to the best of the Purchaser’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others;
other than such proceedings that would not have a material adverse effect upon
the ability of the Purchaser to perform its obligations under, or the validity
and enforceability of, this Agreement.

3.2 Representations and Warranties of the Seller. (a) The Seller hereby
represents and warrants to the Purchaser as of the date hereof and as of the
Closing Date:

(i) Organization, etc. The Seller has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
California and is in good standing in each jurisdiction in the United States of
America in which the conduct of its business or the ownership of its property
requires such qualification and where the failure to so qualify would have a
material adverse effect on the ability of the Seller to perform its obligations
under this Agreement.

(ii) Power and Authority. The Seller has the corporate power and authority to
sell and assign the property sold and assigned to the Purchaser hereunder and
has duly authorized such sale and assignment to the Purchaser by all necessary
corporate action. This Agreement has been duly authorized, executed and
delivered by the Seller and constitutes a legal, valid and binding obligation of
the Seller, enforceable in accordance with its terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles.

(iii) No Violation. The consummation of the transaction contemplated by this
Agreement, and the fulfillment of the terms hereof, do not conflict with, or
result in a breach of any of the terms or provisions of, nor constitute (with or
without notice or lapse of time) a default under, or result in the creation or
imposition of any Lien upon any of the property or assets of the Seller pursuant
to the terms of, any indenture, mortgage, deed of trust, loan agreement,
guarantee, lease financing agreement or similar agreement or instrument under
which the Seller is a debtor or guarantor, nor will such action result in any
violation of the provisions of the Articles of Incorporation or the By-Laws of
the Seller; which breach, default, conflict, Lien or violation in any case would
have a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement.

(iv) No Proceedings. There are no proceedings or investigations pending to which
the Seller is a party or of which any property of the Seller is the subject,
and, to the best of the Seller’s knowledge, no such proceedings are threatened
or contemplated by governmental authorities or threatened by others, other than
such proceedings that would not have a material adverse effect upon the ability
of the Seller to perform its obligations under, or the validity and
enforceability of, this Agreement.

(b) The Seller makes the following representations and warranties as to the
Receivables on which the Purchaser relies in accepting the Receivables. Such
representations

 

5

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

and warranties speak as of the execution and delivery of this Agreement, but
shall survive the sale, transfer, and assignment of the Receivables to the
Purchaser hereunder and the subsequent assignment and transfer pursuant to the
Sale and Servicing Agreement:

(i) Characteristics of Receivables. Each Receivable (a) has been originated in
the United States of America by a Dealer for the retail sale of a Financed
Vehicle in the ordinary course of such Dealer’s business, has been fully and
properly executed or authenticated by the parties thereto, has been purchased by
the Seller from such Dealer under an existing dealer agreement with the Seller,
and has been validly assigned by such Dealer to the Seller, (b) created a valid,
subsisting and enforceable security interest in favor of the Seller in such
Financed Vehicle, (c) contains customary and enforceable provisions such that
the rights and remedies of the holder thereof are adequate for realization
against the collateral of the benefits of the security, (d) provides for level
monthly payments (provided that the payment in the first or last month in the
life of the Receivable may be minimally different from the level payment) that
fully amortize the Amount Financed over an original term of no greater than 72
payments (some Receivables provide for a deferral of initial payments of up to
90 days; however, all Obligors have made the initial payment on the related
Receivables), and (e) provides for interest at the related Annual Percentage
Rate.

(ii) Schedule of Receivables. The information set forth in the Schedule of
Receivables was true and correct in all material respects as of the opening of
business on the Cut-off Date; the Receivables were selected from the Seller’s
retail installment sale contracts meeting the criteria of the Trust set forth in
the Sale and Servicing Agreement; and no selection procedures believed to be
adverse to the Securityholders were utilized in selecting the Receivables.

(iii) Compliance with Law. Each Receivable, the origination of such Receivable,
and the sale of the Financed Vehicle complied at the time it was originated or
made and at the execution of this Agreement complies in all material respects
with all requirements of applicable federal, state and local laws, and
regulations thereunder, including usury laws, the Federal Truth-in-Lending Act,
the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Magnuson-Moss
Warranty Act, the Servicemembers Civil Relief Act, the Federal Reserve Board’s
Regulations B and Z, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Credit Protection Act and of the Uniform Consumer Credit Code,
state “Lemon Laws” designed to prevent fraud in the sale of automobiles and
other consumer credit laws and equal credit opportunity and disclosure laws.

(iv) Binding Obligation. Each Receivable represents the genuine, legal, valid
and binding payment obligation in writing of the Obligor, enforceable by the
holder thereof in accordance with its terms, subject to (i) the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, (ii) the effect of general equitable
principles and (iii) the potential unenforceability of waivers of jury trial
provisions in certain states.

 

6

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

(v) Security Interest in Financed Vehicle. (a) Immediately prior to the sale,
assignment and transfer thereof to the Purchaser, each Receivable was secured by
a validly perfected first priority security interest in the Financed Vehicle in
favor of the Seller as secured party or all necessary or all appropriate actions
shall have been commenced that would result in the valid perfection of a first
priority security interest in the Financed Vehicle in favor of the Seller as
secured party, and (b) as of the Cut-off Date, according to the records of the
Seller, no Financed Vehicle has been repossessed and the possession thereof not
reinstated.

(vi) Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, nor has any Financed Vehicle been released from the lien granted by
the related Receivable in whole or in part.

(vii) No Waiver. No provision of a Receivable has been waived in such a manner
that is prohibited by the provisions of the Sale and Servicing Agreement or that
would cause such Receivable to fail to meet all of the other requirements and
warranties made by the Seller herein with respect thereto.

(viii) No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part or subject
such Receivable to any right of rescission, setoff, counterclaim or defense,
including the defense of usury, and no such right of rescission, setoff,
counterclaim or defense has been asserted with respect thereto.

(ix) No Liens. To the Seller’s knowledge, no liens have been filed for work,
labor or materials relating to a Financed Vehicle that shall be liens prior to,
or equal or coordinate with, the security interest in the Financed Vehicle
granted by the Receivable.

(x) No Default. Except for payment defaults continuing for a period of not more
than 29 days as of the Cut-off Date, no default, breach, violation or event
permitting acceleration under the terms of any Receivable has occurred; and no
continuing condition that with notice or the lapse of time would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable has arisen (other than deferrals and waivers of late payment
charges or fees permitted under the Sale and Servicing Agreement).

(xi) Insurance. The Seller, in accordance with its customary procedures, has
determined at the time of origination of each Receivable that the related
Obligor has agreed to obtain physical damage insurance covering the Financed
Vehicle and the Obligor is required under the terms of the related Receivable to
maintain such insurance.

(xii) Title. It is the intention of the Seller that the transfer and assignment
herein contemplated constitute a sale of the Receivables from the Seller to the
Purchaser and that the beneficial interest in and title to the Receivables not
be part of the

 

7

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

Seller’s estate in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy law. Immediately prior to the transfer
and assignment herein contemplated, the Seller had good and marketable title to
each Receivable free and clear of all Liens and, immediately upon the transfer
thereof, the Purchaser shall have good and marketable title to each Receivable,
free and clear of all Liens and rights of others. Each Receivable File contains
the original certificate of title (or a photocopy or image thereof) or evidence
that an application for a certificate of title has been filed. To the extent
that the transfer and assignment contemplated by this Agreement is deemed to be
other than a sale, this Agreement and all filings described under this Agreement
create a valid and continuing security interest (as defined in the applicable
UCC) in the Receivables in favor of the Purchaser, which security interest is
prior to all other Liens, and is enforceable as such against creditors of and
purchasers from the Seller.

(xiii) Lawful Assignment. No Receivable has been originated in, or shall be
subject to the laws of, any jurisdiction under which the sale, transfer and
assignment of such Receivable under this Agreement or pursuant to the Sale and
Servicing Agreement are unlawful, void or voidable.

(xiv) All Filings Made. All actions have been taken, and all filings (including,
without limitation, UCC filings) necessary in any jurisdiction have been made or
have been delivered in form suitable for filing to the Purchaser to give the
Purchaser a first priority perfected ownership interest in the Receivables.

(xv) Chattel Paper. Each Receivable constitutes either a “tangible chattel
paper” or “electronic chattel paper”, as such terms are defined in the UCC.

(xvi) Simple Interest Receivables. All of the Receivables are Simple Interest
Receivables.

(xvii) One Original or Authoritative Copy. There is only one original executed
copy of each “tangible record” constituting or forming a part of each Receivable
that is tangible chattel paper and a single “authoritative copy” (as such terms
are used in Section 9-105 of the UCC) of each electronic record constituting or
forming a part of each Receivable that is electronic chattel paper.

(xviii) No Amendments. No Receivable has been amended such that the amount of
the Obligor’s Scheduled Payments has been increased.

(xix) APR. The Annual Percentage Rate of each Receivable ranges from 0.00% to
16.14%.

(xx) Maturity. As of the Cut-off Date, each Receivable had a remaining term to
maturity of not less than 3 payments and not greater than 69 payments.

(xxi) Balance. Each Receivable had an original principal balance of not more
than $64,569.41 and, as of the Cut-off Date, had a principal balance of not less
than $2,000.80 or not more than $59,954.78.

 

8

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

(xxii) Delinquency. No Receivable was more than 29 days past due as of the
Cut-off Date and no Receivable has been extended by more than two months.

(xxiii) Payment Date. Each Receivable has a first scheduled payment date on or
prior to the end of the first Collection Period.

(xxiv) Bankruptcy. No Obligor was the subject of a bankruptcy proceeding
(according to the records of the Seller) as of the Cut-off Date.

(xxv) Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

(xxvi) New, Near-New and Used Vehicles. Each Financed Vehicle was a new,
near-new or used automobile or light-duty truck at the time the related Obligor
executed or authenticated the retail installment sale contract.

(xxvii) Origination. Each Receivable has an origination date on or after
September 24, 2005.

(xxviii) Prepayment. Each Receivable provides that a prepayment by the related
Obligor will fully pay the principal balance and accrued interest through the
date of prepayment based on the Receivable’s Annual Percentage Rate.

(xxix) Forced-Placed Insurance Premiums. No contract relating to any Receivable
has had forced-placed insurance premiums added to the amount financed.

(xxx) No Fraud or Misrepresentation. To the knowledge of the Seller, no
Receivable was originated by a Dealer and sold by such Dealer to the Seller with
any conduct constituting fraud or misrepresentation on the part of such Dealer.

(xxxi) No Further Amounts Owed on the Receivables. No further amounts are owed
by the Seller to any Obligor under the Receivables.

(xxxii) No Pledge. Other than the security interest granted to the Purchaser
pursuant to this Agreement, the Seller has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Receivables (except
that certain Receivables were conveyed to Nissan Warehouse LLC and reconveyed by
Nissan Warehouse LLC to the Seller in connection with the transactions
contemplated under the Note Purchase, Security and Administration Agreement
(Retail Installment Receivables), dated as of August 9, 2001, as amended, by and
among Nissan Warehouse LLC, NMAC, JPMorgan Chase Bank, N.A., formerly known as
Morgan Guaranty Trust Company of New York, and certain purchasers and funding
agents specified therein). The Seller has not authorized the filing of and is
not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or a financing statement as to which the security interest covering the
Receivables has been released. The Seller is not aware of any judgment or tax
lien filings against the Seller.

 

9

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

(xxxiii) Receivable Files. There is no more than one original of each tangible
record or authoritative copy of each electronic record constituting or forming a
part of the Receivable Files, and to the extent that more than one original copy
has been, or a tangible record has been, maintained, and where permitted by law,
the Seller has in its possession all such original copies that constitute or
evidence the Receivables. The Seller is identified as the “owner of record” on
all electronic chattel paper, and the Seller has “control,” as defined in
Section 9-105 of the UCC, of all electronic chattel paper. The Receivable Files
that constitute or evidence the Receivables do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed by the
Seller to any Person other than the Purchaser. All financing statements filed or
to be filed against the Seller in favor of the Purchaser in connection herewith
describing the Receivables contain a statement to the following effect: “A
purchase of or security interest in any collateral described in this financing
statement, except as provided in the Purchase Agreement, will violate the rights
of the Purchaser.”

(xxxiv) No Government Obligors. None of the Receivables shall be due from the
United States or any state, or from any agency, department subdivision or
instrumentality thereof.

(xxxv) Electronic Chattel Paper. The representations and warranties set forth in
the Officer’s Certificate of the Servicer delivered to Winston & Strawn LLP, as
special counsel to the Servicer, in support of the opinion of Winston & Strawn
LLP, dated September 22, 2010 with respect to certain matters regarding
electronic chattel paper, are true and correct in all material respects.

ARTICLE IV

CONDITIONS

4.1 Conditions to Obligation of the Purchaser. The obligation of the Purchaser
to purchase the Receivables and the related property described in Section 2.1(a)
is subject to the satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
the Seller hereunder shall be true and correct in all material respects on the
Closing Date with the same effect as if then made, and the Seller shall have
performed in all material respects all obligations to be performed by it
hereunder on or prior to the Closing Date.

(b) Computer Files Marked. The Seller shall, at its own expense, on or prior to
the Closing Date, indicate in its computer files that the Receivables have been
sold to the Purchaser pursuant to this Agreement and shall deliver to the
Purchaser the Schedule of Receivables certified by an officer of the Seller to
be true, correct and complete in all material respects.

(c) Documents to be delivered by the Seller at the Closing.

(i) The Assignment. At the Closing, the Seller shall execute and deliver the
Assignment.

 

10

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

(ii) Evidence of UCC Filing. On or within ten days after the Closing Date, the
Seller shall record and file, or deliver in a form suitable for filing to the
Purchaser, at its own expense, a UCC-1 financing statement in each jurisdiction
in which required by applicable law, executed by the Seller, as seller or
debtor, and naming the Purchaser, as purchaser or secured party, and the Trust,
as assignee of the Purchaser, naming the Receivables and the other property
conveyed hereunder as collateral, meeting the requirements of the laws of each
such jurisdiction and in such manner as is necessary to perfect the sale,
transfer, assignment and conveyance of such Receivables and other property
conveyed hereunder to the Purchaser.

(iii) Other Documents. At the Closing, the Seller shall deliver such other
documents as the Purchaser may reasonably request.

(d) Other Transactions. The transactions contemplated by the Sale and Servicing
Agreement shall be consummated on the Closing Date.

4.2 Conditions to Obligation of the Seller. The obligation of the Seller to sell
the Receivables and other property conveyed hereunder to the Purchaser is
subject to the satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
the Purchaser hereunder shall be true and correct in all material respects on
the Closing Date with the same effect as if then made, and the Purchaser shall
have performed in all material respects all obligations to be performed by it
hereunder on or prior to the Closing Date.

(b) Receivables Purchase Price. On the Closing Date, the Purchaser shall deliver
to the Seller the Receivables Purchase Price, as provided in Section 2.1(b).

ARTICLE V

COVENANTS OF THE SELLER

The Seller agrees with the Purchaser as follows; provided, however, that, to the
extent that any provision of this ARTICLE V conflicts with any provision of the
Sale and Servicing Agreement, the Sale and Servicing Agreement shall govern:

5.1 Protection of Right, Title and Interest.

(a) The Seller shall execute and file such financing statements and cause to be
executed and filed such continuation statements, all in such manner and in such
places as may be required by law fully to preserve, maintain and protect the
interest of the Purchaser in the Receivables, the other property conveyed
hereunder and the proceeds thereof. The Seller shall deliver (or cause to be
delivered) to the Purchaser file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing.

(b) The Seller shall notify the Purchaser within 30 days after any change of its
name, identity or corporate structure in any manner that would, could or might
make any financing statement or continuation statement filed by the Seller in
accordance with paragraph

 

11

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

(a) above seriously misleading within the meaning of Sections 9-506 and 9-507 of
the UCC, and shall promptly file appropriate amendments to all previously filed
financing statements or continuation statements.

(c) The Seller shall notify the Purchaser of any relocation of its principal
executive office or state of incorporation within 30 days after such relocation,
if, as a result of such relocation, the applicable provisions of the UCC would
require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement and shall promptly file
any such amendment. The Seller shall at all times maintain its principal
executive office within the United States of America.

(d) The Seller shall maintain its computer systems so that, from and after the
time of sale hereunder of the Receivables to the Purchaser, the Seller’s master
computer records that refer to a Receivable shall indicate clearly the interest
of the Purchaser in such Receivable and that such Receivable is owned by the
Purchaser. The Seller shall at all times maintain (i) control of all electronic
records constituting or forming a part of a Receivable that is electronic
chattel paper and (ii) possession of all tangible records constituting or
forming a part of a Receivable that is tangible chattel paper.

(e) If at any time the Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in automotive receivables to any
prospective purchaser, lender or other transferee, the Seller shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
print-outs that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Purchaser.

(f) The Seller shall permit the Purchaser and its agents at any time during
normal business hours upon reasonable advance notice to inspect, audit and make
copies of and abstracts from the Seller’s records regarding any Receivable.

5.2 Other Liens or Interests. Except for the conveyances hereunder and
contemplated pursuant to the Sale and Servicing Agreement, the Seller shall not
sell, pledge, assign or transfer to any other Person, or grant, create, incur,
assume or suffer to exist any Lien on any interest therein, and the Seller shall
defend the right, title and interest of the Purchaser in, to and under such
Receivables against all claims of third parties claiming through or under the
Seller; provided, however, that the Seller’s obligations under this Section 5.2
shall terminate upon the termination of the Trust pursuant to the Sale and
Servicing Agreement.

5.3 Costs and Expenses. The Seller agrees to pay all reasonable costs and
disbursements in connection with the perfection, as against all third parties,
of the Purchaser’s right, title and interest in and to the Receivables.

5.4 Indemnification.

(a) The Seller shall defend, indemnify and hold harmless the Purchaser from and
against any and all costs, expenses, losses, damages, claims and liabilities
(collectively, “Damages”), arising out of or resulting from the failure of a
Receivable to be originated in compliance with all requirements of law and for
any breach of any of the Seller’s representations and warranties contained
herein.

 

12

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

(b) The Seller shall defend, indemnify and hold harmless the Purchaser from and
against any and all Damages arising out of or resulting from the use, ownership
or operation by the Seller or any affiliate thereof of a Financed Vehicle.

(c) The Seller shall defend, indemnify and hold harmless the Purchaser from and
against any and all taxes that may at any time be asserted against the Purchaser
with respect to the transactions contemplated herein, including, without
limitation, any sales, gross receipts, general corporation, tangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to ownership of the Receivables or federal or other taxes arising out of
the transactions contemplated by this Agreement and any related documents) and
costs and expenses in defending against the same.

(d) The Seller shall defend, indemnify and hold harmless the Purchaser from and
against any and all Damages to the extent that such Damage arose out of, or was
imposed upon the Purchaser through, the negligence, willful misfeasance or bad
faith of the Seller in the performance of its duties under this Agreement or by
reason of reckless disregard of the Seller’s obligations and duties under this
Agreement.

(e) The Seller shall defend, indemnify and hold harmless the Purchaser from and
against all Damages arising out of or incurred in connection with the acceptance
or performance of the Seller’s trusts and duties as Servicer under the Sale and
Servicing Agreement, except to the extent that such Damages shall be due to the
willful misfeasance, bad faith or negligence of the Purchaser.

These indemnity obligations shall be in addition to any obligation that the
Seller may otherwise have.

(f) Promptly after receipt by a party indemnified under this Section 5.4 (an
“Indemnified Party”) of notice of the commencement of any action, such
Indemnified Party will, if a claim in respect thereof is to be made against the
Seller under this Section 5.4, notify the Seller of the commencement thereof. If
any such action is brought against any Indemnified Party under this Section 5.4
and it notifies the Seller of the commencement thereof, the Seller will assume
the defense thereof, with counsel reasonably satisfactory to such Indemnified
Party (who may, unless there is, as evidenced by an opinion of counsel to the
Indemnified Party stating that there is an unwaivable conflict of interest, be
counsel to the Indemnifying Party), and the Seller will not be liable to such
Indemnified Party under this Section 5.4 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof, other than reasonable costs of investigation. The obligations set forth
in this Section 5.4 shall survive the termination of this Agreement and shall
include reasonable fees and expenses of counsel and expenses of litigation. If
the Seller shall have made any indemnity payments pursuant to this Section 5.4
and the Person to or on behalf of whom such payments are made thereafter
collects any of such amounts from others, such Person shall promptly repay such
amounts to the Seller, without interest (except to the extent received by such
Person).

 

13

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.1 Obligations of Seller. The obligations of the Seller under this Agreement
shall not be affected by reason of any invalidity, illegality or irregularity of
any Receivable.

6.2 Repurchase Events. The Seller hereby covenants and agrees with the Purchaser
for the benefit of the Purchaser, the Trust, the Indenture Trustee and the
holders of the Securities, that the occurrence of a breach of any of the
Seller’s representations and warranties contained in Section 3.2(b) shall
constitute events obligating the Seller to repurchase Receivables hereunder
(“Repurchase Events”) if the Purchaser is required to repurchase such
Receivables pursuant to Section 3.02 of the Sale and Servicing Agreement, at the
amount of the Warranty Purchase Payment (or, with respect to a breach of
Section 3.2(b)(i)(e), at an amount equal to the Warranty Purchase Payment plus
such additional amount as shall be necessary to provide the full amount of
interest contemplated therein to the date of repurchase) from the Purchaser or,
as described in Section 6.4 below, from the Trust. The repurchase obligation of
the Seller shall constitute the sole remedy of the holders of the Securities,
the Trust, the Indenture Trustee and the Purchaser against the Seller with
respect to any Repurchase Event.

6.3 Seller’s Assignment of Purchased Receivables. With respect to all
Receivables repurchased by the Seller pursuant to this Agreement, the Purchaser
(without the need of any further written assignment) shall assign hereby,
without recourse, representation or warranty (other than that it has good and
marketable title to such Receivables), to the Seller all the Purchaser’s right,
title and interest in and to such Receivables, and all security and documents
relating thereto.

6.4 Trust. The Seller acknowledges that the Purchaser will, pursuant to the Sale
and Servicing Agreement, sell the Receivables to the Trust and assign its rights
under this Agreement to the Trust and that the Trust will assign such rights to
the Indenture Trustee for the benefit of the holders of the Notes, and that the
representations and warranties contained in this Agreement and the rights of the
Purchaser under Section 6.2 and the obligations under Section 6.3 are intended
to benefit the Trust and the holders of the Securities. The Seller hereby
consents to such sales and assignments.

6.5 Amendment. This Agreement may be amended from time to time by a written
amendment duly executed and delivered by the Seller and the Purchaser; provided,
however, that any such amendment must be consented to by the Holders of Notes
representing a majority of the Outstanding Amount of the Notes, voting as a
single class (excluding for such purpose the outstanding principal amount of any
Notes held of record or beneficially owned by the Trust, NARC II, NMAC or any of
their Affiliates, unless at such time all of the Notes are held of record or
beneficially owned by the Trust, NARC II, NMAC or any of their Affiliates), or,
in the case of any amendment that does not adversely affect the Indenture
Trustee or the Noteholders (as evidenced by an Officer’s Certificate of the
Servicer and an external Opinion of Counsel indicating that such amendment will
not adversely affect the Indenture Trustee or the Noteholders), the Holders of a
majority of the Certificate Balance.

 

14

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

6.6 Accountants’ Letters.

(a) The Seller will cause Ernst & Young LLP to review the characteristics of the
Receivables described in the Schedule of Receivables and to compare those
characteristics to the information with respect to the Receivables contained in
the Prospectus.

(b) The Seller will cooperate with the Purchaser and Ernst & Young LLP in making
available all information and taking all steps reasonably necessary to permit
such accountants to complete the review set forth in Section 6.6(a) and to
deliver the letters required of them under the Underwriting Agreement.

6.7 Waivers. No failure or delay on the part of the Purchaser in exercising any
power, right or remedy under this Agreement or the Assignment shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
power, right or remedy preclude any other or further exercise hereof or thereof
or the exercise of any other power, right or remedy. Notwithstanding anything to
the contrary, the Purchaser shall not waive any breach of representations and
warranties set forth in Sections 3.2(b)(v),(xii), (xiv), (xv), (xxx) or (xxxi).

6.8 Notices. All communications and notices pursuant hereto to either party
shall be in writing (including via telecopy or e-mail) and addressed or
delivered to it at its address (or in the case of telecopy, at its telecopy
number at such address or in the case of e-mail, to the e-mail address of the
intended recipient) shown in the opening portion of this Agreement or at such
other address as may be designated by it by notice to the other party and, if
mailed or delivered, shall be deemed given when mailed or delivered, or
transmitted by telecopy or e-mail.

6.9 Costs and Expenses. The Seller agrees to pay all expenses incident to the
performance of its obligations under this Agreement and the Seller agrees to pay
all reasonable out-of-pocket costs and expenses of the Purchaser, excluding fees
and expenses of counsel, in connection with the perfection as against third
parties of the Purchaser’s right, title and interest in and to the Receivables
and the enforcement of any obligation of the Seller hereunder.

6.10 Survival. The respective agreements, representations, warranties and other
statements by the Seller and the Purchaser set forth in or made pursuant to this
Agreement shall remain in full force and effect and will survive the Closing.

6.11 Headings and Cross-References. The various headings in this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of any provision of this Agreement. References in this Agreement to Section
names or numbers are to such Sections of this Agreement.

6.12 Governing Law. This Agreement and the Assignment shall be governed by and
construed in accordance with the internal laws of the State of New York, without
reference to its conflict of law provisions (other than Section 5-1401 of the
General Obligations Law of the State of New York), and the obligations, rights
and remedies of the parties under this Agreement shall be determined in
accordance with such laws.

 

15

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

6.13 Counterparts. This Agreement may be executed in multiple counterparts and
by different parties on separate counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

6.14 Sale. Each party hereto agrees to treat the conveyance under this Agreement
as a sale of the Receivables on all of its relevant books, records, financial
statements and other applicable documents, except to the extent otherwise
required by generally accepted accounting principles. Although the parties
hereto intend that the transfer and assignment contemplated by this Agreement be
a sale, in the event such transfer and assignment is deemed to be other than a
sale, the parties intend that all filings described in this Agreement shall give
the Purchaser a first priority perfected security interest in, to and under the
Receivables and other property conveyed hereunder and all proceeds of any of the
foregoing. This Agreement shall be deemed to be the grant of a security interest
from the Seller to the Purchaser, and the Purchaser shall have all the rights,
powers and privileges of a secured party under the UCC.

 

16

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto hereby have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

 

NISSAN MOTOR ACCEPTANCE CORPORATION By:       Name:   Title:

 

NISSAN AUTO RECEIVABLES CORPORATION II By:       Name:   Title:

 

S-1

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit A

ASSIGNMENT

November 17, 2011

For value received, in accordance with the Purchase Agreement, dated as of
November 17, 2011 (the “Purchase Agreement”), between the undersigned (the
“Seller”) and Nissan Auto Receivables Corporation II (the “Purchaser”), the
undersigned does hereby sell, assign, transfer and otherwise convey unto the
Purchaser, without recourse, the following:

(i) all right, title and interest of the Seller in and to the Receivables listed
on the Schedule of Receivables (including all related Receivable Files) and all
monies due thereon or paid thereunder or in respect thereof after the Cut-off
Date;

(ii) the right of the Seller in the security interests in the Financed Vehicles
granted by the Obligors pursuant to the Receivables and any related property;

(iii) the right of the Seller in any proceeds from claims on any physical
damage, credit life, credit disability or other insurance policies covering the
Financed Vehicles or the Obligors;

(iv) the right of the Seller to receive payments in respect of any Dealer
Recourse with respect to the Receivables;

(v) the right of the Seller to realize upon any property (including the right to
receive future Net Liquidation Proceeds) that shall have secured a Receivable;

(vi) the right of the Seller in rebates of premiums and other amounts relating
to insurance policies and other items financed under the Receivables in effect
as of the Cut-off Date; and

(vii) all proceeds of the foregoing.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of the undersigned to the
Obligors, insurers or any other person in connection with the Receivables,
Receivable Files, any insurance policies or any agreement or instrument relating
to any of them.

This Assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Purchase Agreement
and is to be governed by the Purchase Agreement.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Purchase Agreement.

 

A-1

   (Nissan 2011-B Purchase Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed as of the day first above written.

 

NISSAN MOTOR ACCEPTANCE CORPORATION By:     Name:   Title:  

 

A-2

   (Nissan 2011-B Purchase Agreement)